            Case 1:20-cv-01591-AWI-JLT Document 9 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    AMERICAN NATIONAL PROPERTY                        Case No. 1:20-cv-01591 AWI JLT
      AND CASUALTY COMPANY,
12                                                      ORDER GRANTING STIPULATION TO
                              Plaintiff,                EXTEND TIME FOR DEFENDANTS TO
13                                                      RESPOND TO PLAINTIFF’S COMPLAINT
      v.
14                                                      (Doc. 8)
      GEORGE WASHINGTON, et al,
15
                              Defendants.
16

17            The parties have stipulated to allow the defendants until January 18, 2021 to respond to the

18   complaint. Good cause appearing, the stipulation is GRANTED.

19

20   IT IS SO ORDERED.

21         Dated:   January 2, 2021                           /s/ Jennifer L. Thurston
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
